Name: Commission Regulation (EC) No 2562/94 of 21 October 1994 amending Regulation (EC) No 2444/94 as regards the derogation to Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  trade
 Date Published: nan

 ¢No L 272/12 Official Journal of the European Communities 22. 10 . 94 COMMISSION REGULATION (EC) No 2562/94 of 21 October 1994 amending Regulation (EC) No 2444/94 as regards the derogation to Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community for 1994 in Regulation (EC) No 2444/94 should be amended ; Whereas this Regulation must enter into force immedia ­ tely, taking account of the time limits laid down in Regu ­ lation (EEC) No 1442/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 2444/94 (4), lays down detailed rules for implementing the arrangements for importing bananas into the Community, in particular as regards the determination of the category of operators and the conditions under which import licences are granted ; Whereas the adoption of specific criteria for the determi ­ nation of category C operators resulted, for 1994, in a postponement of the dates fixed in Article 4 (4) of Regu ­ lation (EEC) No 1442/93 ; whereas the obligation on the operators to provide all supporting documentation required by the rules along with the requirement that the documentation be verified by the competent authorities of the Member States require additional time limits ; whereas under these circumstances the dates laid down HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EC) No 2444/94, ' 18 October 1994', '25 October 1994' and ' 15 November 1994' are replaced by '31 October 1994', '9 November 1994' and '18 November 1994' respectively. Article 2 This Regulation shall enter into force on the day of its publication in , the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 15 . 0 OJ No L 142, 12. 6. 1993 , p. 6 . (4) OJ No L 261 , 11 . 10. 1994, p. 3 .